Judgment, Supreme Court, New York County (Allen Alpert, J., at suppression hearing; Jeffrey Atlas, J., at nonjury trial and sentencing), rendered November 16, 1994, convicting defendant of criminal possession of a controlled substance in the seventh degree, and sentencing him to 3 years probation, unanimously affirmed.
The hearing court properly denied defendant’s suppression motion. We decline to disturb the hearing court’s credibility determinations, which are supported by the record (see, People v Prochilo, 41 NY2d 759, 761). Concur—Murphy, P. J., Sullivan, Nardelli and Tom, JJ.